


110 HCON 202 IH: Noting the absence of human rights as a

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 202
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Delahunt (for
			 himself, Mr. Rohrabacher,
			 Mr. Crowley, and
			 Mr. Berman) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Noting the absence of human rights as a
		  topic of discussion in the U.S.-Saudi Strategic Dialogue between the United
		  States and Saudi Arabia, and urging the President to include this subject in
		  working level discussions with Saudi counterparts.
	
	
		Whereas President George W. Bush and His Excellency King
			 Abdullah Abdul Aziz al-Saud agreed in May 2005 to establish a U.S.-Saudi
			 Strategic Dialogue (Strategic Dialogue) under which the United
			 States and Saudi Arabia would convene talks every 6 months;
		Whereas Secretary of State Condoleezza Rice and Minister
			 of Foreign Affairs Prince Saud Al-Faisal created 6 working groups under the
			 Strategic Dialogue’s auspices to deal with functional issues and provide
			 an institutional framework through which officials from a number of departments
			 and Ministries from both governments work to constructively and comprehensively
			 address a range of issues of importance to both countries;
		Whereas the working groups meet on an as
			 needed basis and address the following topics: counterterrorism;
			 military affairs; energy; economic and financial affairs; consular affairs; and
			 partnership, education, exchange, and human development;
		Whereas the United States Department of State’s Human
			 Rights Report on Saudi Arabia in 2007 found severe human rights abuses,
			 including the infliction of severe pain by judicially-sanctioned corporal
			 punishments; arbitrary arrest and detention; denial of fair public trials;
			 exemption from the rule of law and lack of judicial independence; arbitrary
			 interference with privacy, family, home, and correspondence; significant
			 restriction of civil liberties such as freedoms of speech and press, including
			 the Internet; assembly; association and movement, and minimal political rights,
			 including no right to peacefully change the government;
		Whereas Freedom House has rated Saudi Arabia as a
			 Not Free country for the past 34 years, and has consistently
			 cited it as one of the 8 worst regimes in the world due to the severe
			 restrictions on civil liberties and political rights, including a ban on
			 political parties, tight government control over domestic media outlets,
			 absence of religious freedom, academic freedom, or judicial
			 independence;
		Whereas there is widespread legal and societal
			 discrimination and violence against women, including a denial of equal
			 educational opportunities, and severe work, dress and freedom of movement
			 restrictions;
		Whereas the United States Commission on International
			 Religious Freedom listed Saudi Arabia as a Country of Particular
			 Concern in its 2007 report because there is no legal recognition or
			 protection of religious freedom, it is severely restricted in practice; the
			 government limits the practice of all but the officially sanctioned version of
			 Islam and prohibits the public practice of other religions, including
			 non-Muslim religions and Shi’a and Sufi sects;
		Whereas the Department of State’s 2007 Trafficking in
			 Persons Report identified Saudi Arabia as a Tier 3 category
			 country, the poorest rating, due to its failure to take steps to eliminate
			 involuntary servitude, particularly of domestic servants and to a lesser
			 extent, commercial sexual exploitation;
		Whereas the promotion of human rights across the globe and
			 especially in the Middle East furthers United States security interests;
		Whereas President Bush stated in his Second Inaugural
			 Address that We will encourage reform in other governments by making
			 clear that success in our relations will require the decent treatment of their
			 own people.; and
		Whereas President Bush stated in his Prague speech on June
			 5, 2007, The United States is also using our influence to urge valued
			 partners like Egypt and Saudi Arabia and Pakistan to move toward freedom. … The
			 United States will continue to press nations like these to open up their
			 political systems, and give greater voice to their people. Inevitably, this
			 creates tension. But our relationships with these countries are broad enough
			 and deep enough to bear it.: Now, therefore, be it
		
	
		That Congress—
			(1)commends the President for establishing the
			 U.S.-Saudi Strategic Dialogue (Strategic Dialogue) to address
			 mutual interests between the United States and Saudi Arabia;
			(2)expresses dismay
			 that the Department of State did not originally include human rights as a topic
			 of discussion;
			(3)applauds the
			 President for stating in Prague that the United States will continue to
			 press Saudi Arabia to give greater voice to their
			 people, since freedom of expression is a vital human right;
			(4)agrees with the
			 President’s statement in Prague that the relationship between the United States
			 and Saudi Arabia is broad enough and deep enough to sustain a
			 meaningful conversation about human rights;
			(5)concludes that the
			 Strategic Dialogue is the logical mechanism through which to discuss the
			 promotion of human rights in Saudi Arabia; and
			(6)calls upon the President and the Secretary
			 of State to expand the Strategic Dialogue and establish a new working group to
			 address human rights.
			
